.      .




                TEE       ATTOECNEY            GENERAL
                              UD,PmXAS'
                           AXiwrIS, TEXAS   18711


                                November 29, 1972



    Honorable Hugh C. Yantis                    Opinion No. M- 1272
    Executive Director
    Texas Water Quality Board                   Re:   Whether a person employed
    P. 0. Box 13246, Capitol Station                  as a secretary at the Texas
    Austin, Texas 78711                               Water Quality Board may
                                                      lawfully sell copies of
                                                      her transcripts of minutes
                                                      of the agency and charge
    Dear Mr. Yantis:                                  therefor.

                Your request for an opinion reads in part as follows:

                "Our agency often receives requests for
           transcripts of monthly meetings of the Texas
           Water Quality Board. It has been our practice
           to satisfy these requests by allowing the per-
           sons making the request to make a copy of the
           magnetic tape which is our official record of
           the meeting. One of the secretaries, employed
           by this agency, prepares the minutes of our
           Board meetings.  She uses a shorthand machine
           to record the meeting, but only prepares ver-
           batim transcripts of the parts of the meeting
           which are needed for our purposes.  It would
           be a convenience to the general public, al-
           though of small benefit to our agency, to be
           able to purchase transcripts of Board meetings
           from this secretary.
                II. . .

                "We respectfully request an opinion on
           whether or not this secretary can make and sell
           for her own profit transcriptions of Texas Water
           Quality Board Meetings."

              In Moore v. Sheppard, 144 Tex. 537, 192 S.W.2d 559 (Tex.
    Sup. 1946), it was held that Clerks of the Courts of Civil Appeals
    were not required to account to the State Treasurer for sums of

                                      -6247-
Hon. Hugh C. Yantis, page 2      (M-1272)



money collected for uncertified and unofficial copies of opinions,
wherein it was stated:
          ,I
           . . . The general principle prohibiting
     public officials from charging fees for the
     performance of their official duties does
     not prohibit them from charging for their
     services for acts that they are under no
     obligation, under the law, to perform.   . . .

          11. . .

          "There being no statutory duty requiring
     petitioners to furnish uncertified, unofficial
     copies of opinions of the Courts of Civil Appeals,
     no statute fixing any fee for such services, and
     no valid statute requiring that money received
     therefore be deposited in the State Treasury,
     there is no debt owing by petitioners to the
     State. Since petitioners are not required to
     account to the State Treasurer, under the exist-
     ing statutes, for such receipts, they cannot be
     required to execute an affidavit that such funds
     have been deposited in the State Treasury as a
     condition for the delivery of their monthly
     salary warrants."

          It is our opinion that the principle of law announced in
Moore v. Sheppard is equally applicable to other State employees
in the absence of relevant statutes. We have been unable to find
any statute requiring the furnishing of transcripts of the meetings
of the Board to the public. Therefore, it is our opinion that a
secretary employed by the Texas Water Quality Board may make transcripts
of official meetings of the Board and sell them and retain the pro-
ceeds provided such acts do not interfere with the performance of
her duties as a State employee.

                       SUMMARY

          A secretary employed by the Texas Water Quality
     Board may make transcripts of official meetings of
     the Board and sell them and retain the proceeds pro-
     vided such acts do not interfere with the performance
     of her duties as a State employee.



                              -6248-
.      I




    Hon. Hugh C. Yantis, page 3     (M-1272)




                                      ney General of Texas

    Prepared by John Reeves
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Max Hamilton
    Bill Craig
    John Traylor
    Bob Lemens

    SAMUEL D. MCDANIEL
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                                  -6249-